To compel respondent to levy taxes upon the real and personal property of The Masonic Temple Association, of the ITannonie Society, of the Arbeiter Society, and of the Detroit Telephone Company, the same having been assessed by the board of assessors, but respondent, sitting as a board of review, held that the property of the three first named societies was exempt from taxation under Sub. 4, Sec. 1, Act No. 206, Public Acts of 1893, and reduced the valuation of the last named company to a nominal figure.
Granted as to the property of the Masonic Temple Association, *1285the Arbeiter Society and the Harmonie Society, on the ground that the same are not exempt,- and held that the Telephone Company is exempt.